758 N.W.2d 274 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Lawrence BEMER, Defendant-Appellant.
Docket No. 136852. COA No. 284739.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the May 15, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall address whether a sentencing judge has discretion under MCL 777.22(1) and MCL 777.42(1) to purposely score Offense Variable 12 at zero points in order to achieve a higher score under Offense Variable 13.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would grant leave to appeal.